Citation Nr: 0929066	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to nonservice connected pension benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to January 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims at issue.  This case was 
previously before the Board in May 2006, at which time it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  A psychiatric disability was not present during service, 
and there is no competent medical evidence to link the 
Veteran's current depression to service.

2.  Service connection is not in effect for any disability.

3.  The Veteran served on active duty from August 1997 to 
January 1999; was not discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge); she was 
not discharged for a disability adjudged service-connected 
without presumptive provisions of law; at the time of 
discharge, the Veteran did not have a service-connected 
disability; and the Veteran does not currently have a 
compensable service-connected disability.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303.

2.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

3.  The Veteran's military service does not meet threshold 
eligibility requirements for a permanent and total disability 
rating for pension purposes.  38 U.S.C.A. §§ 101, 1521 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In an April 2002 letter, issued prior to the rating decision 
on appeal, and in an August 2006 letter, RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The August 2006 letter provided the 
requisite notice concerning a claim for a total disability 
rating based on individual unemployability (TDIU) and pension 
benefits.  That letter also advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
case was last readjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
personnel records, service department medical records, 
private medical records and statements of the Veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding her claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran asserts that service connection is warranted for 
a psychiatric disability.  She argues that she was obligated 
to attend school full-time while she was on active duty 
status.  She claims this is when she first became depressed, 
and that when she reported this, was told that she could not 
disenroll from school.  

Service personnel records show that the Veteran enlisted in 
the U.S. Naval Reserves in August 1997 for the Baccalaureate 
Degree Completion Program (BDCP).  As an active duty enlisted 
person, her primary job in the Navy was to complete her 
education.  It was further indicated that if she failed to 
complete satisfactorily the requirements for appointment to 
commissioned grade or requested disenrollment from the BDCP 
for any reason other than physical, she would be required to 
complete recruit training and serve the remainder of her 
enlistment contract.

The Veteran's discharge certificate discloses that she was 
honorably discharged in abstentia effective January 1999.  
The separation authority was listed as "MPM 1910-182 and 
CNRC LTR DTD 01FEB15."  The stated reason for separation was 
failure to complete commissioning or warrant program.  
Information in the claims folder indicates that the 
separation authority corresponded to disposition of enlisted 
personnel disenrolled from a Navy Officer Candidate Program.  

Additional information reveals that the CNRC letter mentioned 
on the discharge certificate is a letter stating that the 
Veteran failed to complete the officer training program.  
This information was apparently obtained from a 
representative of the Navy Personnel Command.

Service department medical records disclose that the Veteran, 
who was born in August 1978, was 20 years old when she 
complained of back pain and feeling depressed secondary to 
stress times two months.  With respect to the back pain, it 
was indicated she had been evaluated in September 1998.  The 
Veteran was referred for a psychiatric consultation.  The 
Veteran was seen in the psychiatric clinic in August 1999.  
It was indicated she had told a medical officer she was 
seeing for back pain that she had been prescribed Paxil in 
May or June 1999.  She stated that she began to have 
conflicts with her roommate who had accused her of making 
threats against her and reported this to the Veteran's 
command.  It was stated that the Veteran became increasingly 
dysphoric over the situation and began to sleep more which 
caused her to miss school.  She fell behind in her studies 
and withdrew from classes rather than fail.  She went to the 
command to request counseling to deal with her stress, but 
was unable to make the appointments scheduled with psychiatry 
and psychology.  It was further noted that sometime between 
May and June 1999, she was given a 30-day supply of Paxil 
during a visit to the Boone clinic, but she stated she 
discontinued it because of the way it made her feel.  She 
noted that the conflict with her roommate was resolved as she 
had moved out, and added that she was ambivalent about her 
college course work and was not sure what she wanted to 
pursue.  She had not enrolled for the fall.  She related 
having had vague suicidal ideation, without a plan in May 
1999.  The Veteran was aware that she would be called to 
active duty if she did not enroll in college.  Following a 
mental status evaluation, there was no psychiatric diagnosis, 
and that the Veteran was having phase of life problems.  She 
was deemed fit for full duty.  

Private medical records disclose that when she was seen in 
August 1999, the Veteran related that the service department 
physician had brushed her off.  It was noted that she had 
failed all her courses during the spring semester, and had 
never returned after spring break.  The assessment was 
depressive disorder, not otherwise specified.  In May 2001, 
the Veteran stated that her difficulties with depression 
began two years earlier when she was a college student and 
living on her own.  She reported the onset of progressively 
worsening dysphoria with severe anhedonia and hypersomnia.  
She withdrew socially and developed passive thoughts of 
suicide.  She related that recently she had noted the return 
of all her symptoms.  She stated she had dropped out of 
college after two years secondary to depression.  The 
diagnosis was major depression.  

The Veteran was seen by a private therapist in January 2003 
and stated that her depression started in 1997 or 1998 when 
she was in college.  She stated that when she was a 
sophomore, she became so depressed that she had to stop 
attending school.  She also reported that she became 
depressed after she joined the Navy, and was told by Navy 
doctors that she had to enlist or pay back the money they 
paid into her schooling.  It was indicated that she was let 
out of service in February 2001 and was not required to pay 
back the money.  She stated that she worked from 1999 to 
2001.  

The Veteran was admitted to a private hospital in June 2003 
and it was indicated that she had a long history of recurrent 
major depression, dating to the age of 19, when she first 
sought help while in service.  

The Veteran was seen at a private facility about two days 
after being discharged from the above hospital.  She asserted 
she had been in Officer Candidate School, but after 1 1/2 
years, she had been taken into the Navy as an enlisted 
person, and spent only 1 1/2 years on active duty.  She claims 
she received counseling in service and placed on medications, 
but that a psychiatrist had seen no evidence of depression, 
and she was discharged from service.  

The Veteran argues that her psychiatric disability had its 
onset in service.  She claims that, contrary to the official 
records, she was discharged from service in February 2001.  

The record shows that the VA has sought to verify the 
Veteran's allegation that her period of active duty extended 
to February 2001.  All such efforts have confirmed that she 
was discharged in January 1999.  The Board notes that such a 
conclusion is consistent with the fact that the Veteran 
reported working full time from October 1999 through July 
2001 at various private companies.  All attempts to obtain 
the service treatment records have been unsuccessful.  

The fact remains that the initial evidence of any treatment 
for a psychiatric complaints is in August 1999.  She was 
apparently prescribed medication in May or June 1999, but it 
must be emphasized that this was following her discharge from 
service.  Indeed, she was found to have no psychiatric 
disease at that time.  The only evidence supporting the 
Veteran's claim that her psychiatric disability is related to 
service consists of her own statements.  Although she is 
competent to state her symptoms, she is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation of a psychiatric disorder, as 
such requires medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).

In sum, the preponderance of the evidence is against the 
claim for service connection for a psychiatric disability.  

	II.  Total Disability Rating Based on Individual 
Unemployability

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more; 
or if there are two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

Since service connection has not been established for any 
disability, there is no basis on which her claim for TDIU may 
be granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  

	III.  Pension Benefits 

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. § 3.3.  A veteran meets the service requirements of 
that section if he served in active military, naval, or air 
service (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

In this case, there is another requirement for the Veteran to 
be eligible for pension benefits.  A person who originally 
enlists (enlisted person only) in a regular component of the 
Armed Forces after September 7, 1980 and any other person 
(officer as well as enlisted) who enters on active duty after 
October 16, 1981 and who has not previously completed a 
continuous period of active duty of at least 24 months or 
been discharged or released from active duty under 10 U.S.C. 
§ 1171 (early out) who does not complete a minimum period of 
active duty is not eligible for any benefit under title 38, 
United States Code or under any law administered by VA based 
on that period of service.  38 C.F.R. § 3.12a.  The term 
minimum period of active duty means, for the purposes of this 
section, the shorter of the following periods: (1) twenty-
four months of continuous active duty.  Non-duty periods that 
are excludable in determining VA benefit entitlement (e.g. 
see 38 C.F.R. § 3.15) are not considered as a break in 
service for continuity purposes but are to subtracted from 
total time served; (2) The full period for which a person was 
called or ordered to active duty.  See 38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply: 
(1) To a person who is discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge); (2) To a 
person discharged or released from active duty for a 
disability adjudged service connected without presumptive 
provisions of law, or who at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) To a person with a compensable 
service-connected disability; 
(4) To the provision of a benefit for or in connection with a 
service-connected disability, condition, or death; and (5) To 
benefits under chapter 19 of title 38, United States Code.  
See 38 C.F.R. § 3.12a (d).

The Veteran served on active duty from August 1997 to January 
1999 when she was honorably discharged.  Therefore, the 
Veteran served during a period of war for more than 90 days.  
See 38 C.F.R. § 3.3.  However, as noted, the Veteran's 
service is also covered by the provisions of 38 C.F.R. § 
3.12a.  The Veteran did not serve the minimum period of 
active duty.

The Veteran served for less than 24 months of active duty.  
Her DD Form 214 shows that she had no prior active service.  
The discharge certificate also reflects that the separation 
authority was "MPM 1910-182 and CNRC ltr", and the 
narrative reason for her separation that appears on the DD 
214 is failure to complete commissioning or warrant program.  

The Veteran was not discharged or released under 10 U.S.C. §§ 
1171 or 1173 (early out or hardship discharge).  She was not 
discharged for a disability adjudged service-connected 
without presumptive provisions of law.  At the time of 
discharge, the Veteran did not have a service-connected 
disability.  The Veteran does not have a compensable service-
connected disability.  The Veteran is not covered by any 
other exception listed in 38 C.F.R. § 3.12a(d).  

The Board emphasizes that it is not free to disregard 
governing laws and regulations that provide those threshold 
criteria bestowing basic eligibility to VA pension.  As the 
Veteran did not have the minimum period of active duty 
service, she is not entitled to VA pension benefits.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, supra.  Therefore, a 
denial of the claim presented is mandated on that basis.

Inasmuch as the appellant's service does not meet the 
threshold requirements for eligibility for VA pension 
benefits, her claim for basic eligibility for nonservice-
connected disability pension benefits lacks legal merit and 
his claim must be denied.  Id.



ORDER

Service connection for a psychiatric disability is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.

Entitlement to nonservice connected pension is denied.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


